NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-3315-18T3

ALBERTO TRONCOSO,

        Plaintiff-Respondent,

v.

SAMIRA ZAMEL,

     Defendant-Appellant.
_____________________________

                 Argued telephonically May 13, 2020 –
                 Decided June 9, 2020

                 Before Judges Whipple, Gooden Brown, and Mawla.

                 On appeal from the Superior Court of New Jersey,
                 Chancery Division, Family Part, Essex County,
                 Docket No. FM-07-2327-06.

                 Paul C. Lomberg argued the cause for appellant
                 (Lomberg & DelVescovo, LLC, attorneys; Paul C.
                 Lomberg and Francine DelVescovo, on the briefs).

                 Brian M. Schwartz argued the cause for respondent
                 (Schwartz Vinhal & Lomurro Family Law, LLC,
                 attorneys; Brian M. Schwartz, on the brief).

PER CURIAM
      Defendant Samira Zamel appeals from a February 25, 2019 order entered

following a post-judgment plenary hearing, adjudicating the parties' obligation

for college expenses, child support, medical insurance, and counsel fees.

Defendant also challenges an April 26, 2019 order addressing her obligation to

reimburse plaintiff Alberto Troncoso for these expenses. We affirm.

      The parties divorced in 2009 following a nearly fourteen-year marriage,

which produced a son and a daughter, who are now twenty-one and nineteen

years of age, respectively. Pursuant to the parties' Matrimonial Settlement

Agreement (MSA), plaintiff paid defendant $2166 per month in child support

from January 2009 to January 2011, based on an agreed upon gross income of

$500,000 for plaintiff and no earned income for defendant. Thereafter, in

accordance with the MSA, plaintiff agreed to pay defendant $3000 per month

in child support from 2011 to 2016. This sum was based on plaintiff's gross

income of $500,000, and an agreed upon imputed income for defendant of

$45,000. The MSA stipulated the parties could apply to modify child support

after January 2011 based upon a substantial change in circumstances.

      Under the MSA, plaintiff also paid defendant term alimony starting at

$180,000 per year for two years following the divorce, and thereafter reducing

to $90,000 per year plus fifteen percent of plaintiff's earnings over $350,000

until 2015, at which point alimony terminated. Alimony was based on an



                                                                       A-3315-18T3
                                      2
imputed income of $45,000 to defendant, and the parties agreed she could earn

up to $100,000 per year without her earnings triggering an alimony

modification.   The MSA imputed income to defendant because she was

unemployed at the time of the divorce, having left her career in corporate

finance after the birth of the parties' daughter. Defendant enrolled in nursing

school in 2015, and in July 2017, commenced full-time employment as an

emergency room nurse.

      Pertinent to the issues raised on this appeal, the MSA also stated:

            6.1(D). Upon graduation from high school of any
            child, the amount of child support shall be reviewed
            by the parties taking into consideration the parties'
            respective contribution to post-secondary education,
            the parties' respective incomes and the Child Support
            Guidelines, effective at that time as adopted by the
            State of New Jersey.

                  ....

            6.3. The parties acknowledge that each of them shall
            have an obligation to contribute toward the
            undergraduate college, junior college, vocational or
            trade school education of any child of the
            marriage . . . .  Such payments shall include all
            necessary charges for application fees, pre-admission
            standardized tests, tuition, room, board, activity fees,
            lab fees, books and supplies, transportation, etc. . . .
            The proportion of each party's contribution toward
            such expenses shall be governed by the factors as set




                                                                            A-3315-18T3
                                       3
             forth in Newburgh v. Arrigo 1 or other statutory and
             case law that may then exist.

                   ....

             6.4(D). It is the expectation of the parties that
             [defendant] shall obtain employment for which she
             receives a wage.

                   ....

             6.9. Work-related child care. Should the [defendant]
             obtain full time employment, which employment
             requires reasonable work-related child care with an
             accredited or otherwise agreed-upon child care
             provider, [plaintiff] shall pay [sixty-six percent] of
             said cost directly to the provider, and the [defendant]
             shall pay [thirty-four percent] of said cost. The
             percentage contribution toward child care may be
             reviewed and reallocated at any time alimony and/or
             child support is reviewed and/or reallocated.

       The parties' son enrolled at Rutgers University beginning in Fall 2017,

and in September 2017 plaintiff moved to enforce the college contribution

provision of the MSA and modify child support due to the son's residence on

campus. Defendant cross-moved to deny the motion and compel plaintiff to

pay the college expenses in full and continue paying her $3000 per month in

child support. Alternatively, defendant sought an increase in child support if

the court determined both parties were to contribute to college, arguing the

parties' son would be home 177 days during the school year. She also argued

1
    88 N.J. 529 (1982).


                                                                       A-3315-18T3
                                       4
an increase was warranted based on a change in circumstances, including the

children's maturation and the termination of alimony.

      The trial judge conducted a three-day plenary hearing, during which

each party testified and entered the February 2019 order, making all relief

retroactive to the motion filing date. The judge ordered: (1) the parties to pay

college expenses for their son in proportion to their income, allocating eighty-

three percent of expenses to plaintiff and seventeen percent to defendant; (2)

child support of $458 per week; (3) plaintiff continue to pay for the children's

automobile, extracurricular, cellular telephone, computer, college prep and

tutor, medical and dental insurance, and unreimbursed medical expenses; (4)

defendant pay $10,000 representing twenty-five percent of plaintiff's counsel

fees; and (5) if the parties could not agree on a payment schedule for the

college costs and reimbursement of child support, they could submit

certifications setting forth their proposed repayment schedules for the judge to

decide.

      The judge also issued detailed written findings. She addressed each

Newburgh factor and concluded the factors favored defendant's contribution to

the college expense. She stated:

                  The only real issue regarding the cost of the
            children's education is that the [d]efendant thought
            that she did not have to pay her fair share of the cost
            because she believed that [p]laintiff was going to pay

                                                                        A-3315-18T3
                                       5
for the entire cost for both children. . . . There was
nothing in the proofs presented at the [p]lenary
[h]earing or in the parties' MSA that would lead
anyone, including the [d]efendant, to believe that the
[p]laintiff planned to pay for the entire cost of college
without some contribution from the [d]efendant.

       Also, [d]efendant lacked credibility when
discussing her financial information.         Defendant
intentionally misrepresented facts in her initial
[c]ertification filed with the court. For example,
[d]efendant alleged that she was unable to maintain
employment earlier than 2017, because no provision
had been made for work related childcare in the MSA.
Paragraph 6.9 of the parties' MSA specifically
provides for a [sixty-six percent]/[thirty-four percent]
allocation of work[-]related childcare expenses.
Defendant represented to the court that [p]laintiff had
unilaterally set up tutors for [the son]. Several text
exchanges were provided to the court, which clearly
showed [d]efendant's involvement in the selection and
scheduling of tutoring. Defendant represented to the
court that [p]laintiff did not approach her about the
college decision process until [the son] had decided to
attend Rutgers. Again, text messages were provided
to the court that showed [p]laintiff approached
[d]efendant regarding college selection as early as
February 2016.

       Defendant provided conflicting accounts in her
Case Information Statement [CIS]. In her May 14,
2018 CIS, [d]efendant claims that her extra expenses
for the children amount to [$4285] per month. Upon
cross-examination of her testimony, many of the
expenses [d]efendant claimed as extra expenses were
already being paid by [p]laintiff, including car
insurance for the children, car payment for [the son],
vacations, weekly spending money and college costs.
. . . Defendant claimed expenses she never incurred
and that she tried to have this court believe that she

                                                            A-3315-18T3
                           6
            only earned $29,000 per year when in fact, that
            amount constituted her salary for less than one-half of
            the year. Her projected income for 2018 based upon
            her weekly salary is approximately $71,500[], not the
            $29,000 that she claimed. . . .

                   In determining each parties' responsibility in
            relation to [the son]'s college tuition and costs, the
            [c]ourt calculated the proportionate share based on the
            parties' incomes for 2018 attributing $465,423[] that
            he earned in 2017 to [p]laintiff and $71,500[] to
            [d]efendant . . . . Accordingly, [p]laintiff shall pay
            [eighty-three percent] of [the son]'s college costs and
            tuition per year and [d]efendant shall pay [seventeen
            percent] of [the son]'s college tuition and costs per
            year, which the [c]ourt finds is affordable for
            [d]efendant to pay. The cost of tuition at Rutgers is
            $29,088[] per year, and [d]efendant's [seventeen
            percent] share of the cost is approximately [$4900] per
            year. Defendant would have to pay approximately
            $412.00 per month, which is affordable for the
            [d]efendant.

      The judge addressed each factor of N.J.S.A. 2A:34-23(a) governing

child support and concluded the factors favored plaintiff. She found:

                  The parties' son . . . is in college and resides
            there during the school year with the exceptions of
            some weekends and the [p]laintiff pays for many of
            the expenses that are provided for in the [g]uidelines
            or that the [d]efendant would have a responsibility to
            contribute. Instead of seeking contribution, [p]laintiff
            has decided not to require contribution from the
            [d]efendant to pay those expenses she would be
            responsible to pay under the parties' MSA and the . . .
            [g]uidelines. In addition, it is clear to the [c]ourt that
            the parties followed the . . . [g]uidelines in
            establishing the initial [c]hild [s]upport and the
            increase that was effective on January 15, 2011. The

                                                                         A-3315-18T3
                                        7
support was established at [$2166] per month. The
calculation included an imputation of $45,000[] to
[d]efendant and [p]laintiff was earning $500,000[].
Since that time, the parties' son is in college, the
[d]efendant's income increased to $71,000[] and the
[p]laintiff's income has decreased to $465,423[].

       Defendant sought [c]hild [s]upport in excess of
the [g]uidelines and argued that the children's
expenses and lifestyle warrant an increase over the
[g]uidelines. The [c]ourt finds that [d]efendant was
less than candid with this [c]ourt during her testimony
regarding her lifestyle, her income and expenses. She
exaggerated her expenses incurred in maintaining the
children's lifestyle and testified to expenses that the
[p]laintiff pays for [to] which she has not contributed.
Defendant's current lifestyle exceeds the lifestyle
enjoyed by the parties during their marriage.

       . . . This [c]ourt cannot ignore the fact that
almost all of the extra expenses for the children, some
of which are substantial, are paid by the [p]laintiff
without contribution from the [d]efendant.           The
additional needs of the children are being met by the
[p]laintiff. Since the parties' incomes are so disparate,
a deduction in support for [the son] because he is
away at college at times would be unfair. The school
is located close to the [d]efendant's home and the child
is home often during the weekends.

       The children's overnights with the [p]laintiff are
not as specified in the MSA. Since they have grown
older, the children have less regimented time with the
[p]laintiff. Plaintiff testified that the children spend
many overnights with him especially during their
breaks in school and during the summer when they
participate in internships that he arranges. Based upon
the testimony of the [p]laintiff, which this court finds
to be credible, the court will use [fifty-two] overnights



                                                            A-3315-18T3
                           8
      as a reasonable amount to be credited to the [p]laintiff
      for the determination of [c]hild [s]upport.

             Therefore, in applying the . . . [g]uidelines, the
      [p]laintiff shall pay the [d]efendant $458[] per week
      effective on September 19, 2017, the date of the filing
      of the [m]otion, directly to [d]efendant.

The judge also assessed the Rule 5:3-5(c) factors. She concluded:

      Plaintiff shall be awarded counsel fees. The [c]ourt
      made this finding based on [d]efendant's lack of
      credibility . . . [and] explicit acknowledgement of her
      obligation to contribute to [the son]'s higher education
      costs in the MSA, yet her unwillingness to contribute
      any funds toward the cost when the time came to do
      so, and [her] bad faith.

             Defendant's choice to wait until 2017 to return
      to the work force caused her to be in a position of
      having less assets, as she chose not to work from the
      date of the [final judgment of divorce] until 2017,
      even though she could have earned up to $100,000 per
      year without deduction from her alimony. Defendant
      not only could have acquired more assets by returning
      to work . . . but she would have been earning more
      than she is presently earning, as she would have been
      receiving increases in her salary as her experience
      grew. Furthermore, she could have saved her entire
      salary during the period that [a]limony was being
      paid, as the provisions of the MSA clearly permitted
      her to make up to $100,000 and still receive alimony.

            Defendant clearly entered into the MSA and
      ignored the provisions that she was required to
      contribute and chose to leave herself in an economic
      position that was substandard to the [p]laintiff's. She
      lives far above her means and the marital lifestyle.
      She benefitted from the provisions of the MSA that
      the plaintiff was responsible to pay, such as alimony

                                                                  A-3315-18T3
                                 9
            and child support, yet she steadfastly refused to
            contribute to the cost of college even though she was
            required to do so. Defendant certainly could have
            accumulated more assets and increased her salary if
            she returned to work as agreed to instead of waiting
            until 2017 to obtain employment.

                   Defendant continued to hold the unreasonable
            position throughout the pendency of this matter that
            she should not have to contribute toward the cost of
            college and the [c]hild [s]upport should not be reduced
            because she could not afford the reduction. She filed
            misleading statements in her initial CIS and was
            deceitful in her testimony regarding her involvement
            in the college decision process, including the
            [p]laintiff[']s alleged unilateral decision to enroll the
            child in tutoring and her income.

                   It was evident to the [c]ourt that the
            [d]efendant's focus was on her own needs and
            lifestyle, not on the children's. Plaintiff more than
            fairly asks for [twenty-five percent] of the cost of his
            counsel fees, in the amount of $10,000[] for
            [d]efendant's bad faith.       This Court finds the
            certification of counsel fees in the amount of
            $39,337[] along with costs of $889.85 to be fair and
            reasonable and [d]efendant should be responsible to
            pay $10,000[] toward the cost.

                  Even though the [p]laintiff earns significantly
            more than the [d]efendant does, an award of counsel
            fees based upon bad faith may be awarded.

      The parties could not agree upon a repayment schedule. Therefore, the

trial judge entered the April 2019 order compelling defendant to re-pay

plaintiff at a rate of $200 per month for defendant's share of the 2017-2018

tuition in the amount of $9764.28, and credited plaintiff's child support in the

                                                                        A-3315-18T3
                                       10
amount of $5470 representing his overpayment of child support. The judge

reasoned as follows:

            [T]his court does not believe a substantial deduction in
            the [p]laintiff's weekly child support obligation is an
            equitable or reasonable solution to crediting the
            [p]laintiff for overpayments he is owed. This [c]ourt
            is cognizant of the [d]efendant's position that she
            cannot afford to meet the financial obligations of the
            parties' children, while also satisfying other financial
            requirements set forth by the [c]ourt, if the [p]laintiff's
            [c]hild [s]upport obligation is drastically, albeit
            temporarily, reduced in order to provide him with a
            credit for overpayment. However, the [p]laintiff is
            still entitled to said credit, and a slight modification to
            his [c]hild [s]upport obligation is necessary.

                                        I.

      "When reviewing decisions granting or denying applications to modif y

child support, we examine whether, given the facts, the trial judge abused his

or her discretion." Jacoby v. Jacoby, 427 N.J. Super. 109, 116 (App. Div.

2012). We apply the same standard of review when determining a parent's

obligation to contribute to a child's college costs.         Avelino-Catabran v.

Catabran, 445 N.J. Super. 574, 588 (App. Div. 2016). "We must accept the

Family Part's determination concerning a parent's obligation to contribute

toward college tuition, provided the factual findings are supported by

substantial credible evidence in the record and the judge has not abused his or

her discretion." Ibid.



                                                                          A-3315-18T3
                                        11
      Counsel fee determinations also rest within the trial judge's sound

discretion. Williams v. Williams, 59 N.J. 229, 233 (1971). We will disturb a

trial court's counsel fee determination "only on the 'rarest occasion,' and then

only because of clear abuse of discretion." Strahan v. Strahan, 402 N.J. Super.

298, 317 (App. Div. 2008) (quoting Rendine v. Pantzer, 141 N.J. 292, 317

(1995)).

                                         A.

      Defendant argues the trial judge's allocation of college expenses was

"unsupported by the evidence, the testimony of the parties, or the findings of

fact by the [t]rial [c]ourt," and asserts the judge failed to consider the

children's needs or best interests. She argues the judge gave no "reason[s] as

to the weighing of the twelve Newburgh criteria," and failed to consider

plaintiff's ability to pay the entire expense, defendant's inability to contribute

as a result of the additional costs she incurred related to the son's education,

and the disparity in the parties' incomes. Defendant also argues the judge

erroneously concluded defendant misrepresented her income in an effort to

intentionally   mislead   the   court,   inaccurately   recounted   the    parties'

conversations regarding tutors and the college selection process, and

mistakenly concluded defendant believed plaintiff would pay the entire college

expense regardless of the circumstances.



                                                                          A-3315-18T3
                                         12
      Defendant's claims regarding the judge's Newburgh factor findings lack

merit. R. 2:11-3(e)(1)(E). Setting aside the fact the parties' MSA clearly and

unambiguously obligated them to contribute to college, the judge addressed

each Newburgh factor and concluded the majority favored a contribution by

defendant to the expense.     In addition to the MSA language, the factual

evidence did not support defendant's argument that plaintiff shoulder the

college burden alone. The parties' communications and testimony revealed

plaintiff raised the issue of college contribution as early as November 2016,

defendant was involved in the college selection process, and encouraged the

parties' son to attend Rutgers, which both parties agreed was the proper choice .

      Likewise, we find no error in the judge's allocation of the college

expense in proportion to the parties' incomes, which contrary to defendant's

argument, did consider the disparity in the parties' incomes. However, the

judge's decision was based on more. The judge concluded defendant should

bear her proportionate share of the college expense because she misrepresented

many of the children's expenses plaintiff paid for as her own. Because the

evidence proved otherwise, the judge concluded defendant could afford to pay

her proportionate share of the college expense.

      Although we agree with defendant the trial judge mistakenly found

defendant misrepresented her year-to-date 2018 income as her total yearly



                                                                         A-3315-18T3
                                       13
income, this finding was not the sole basis for assessing defendant's credibility

and did not outweigh the MSA language, which committed the parties to the

college expense contribution. Moreover, the finding did not mathematically

affect the ultimate decision made by the judge on the college expense issue

and defendant does not contest the $71,000 income figure attributed to her . As

we have previously stated, where there is "surplusage in terms of the decisional

result and not essential to support the judgment" it does not constitute harmless

error. Roe v. Roe, 253 N.J. Super. 418, 431 (App. Div. 1992); R. 2:10-2.

                                       B.

      Defendant challenges the child support determination, claiming the

judge used incorrect figures for work-related childcare expenses, inaccurately

recounted the parties' conversations regarding tutors and the college selection

process, improperly concluded defendant's CIS misrepresented the children's

needs, and credited plaintiff with fifty overnights, where there was no such

testimony adduced at trial. Defendant further argues the trial judge erred in

reducing child support and should have awarded child support above the

guidelines because she did not account for plaintiff's "good fortune," and

instead reduced child support without plaintiff showing a substantial change in

circumstances. Defendant also asserts plaintiff failed to include his current

CIS or any prior CIS with his motion, and therefore did not demonstrate a



                                                                         A-3315-18T3
                                       14
change in circumstances to modify child support.           On the other hand,

defendant argues the termination of alimony demonstrated a change in

circumstance warranting an increase in child support.

      A "child's attendance at college is a circumstance warranting review of

the child support amount." Jacoby, 427 N.J. Super. at 113. "'The guidelines

are not applicable when determining the parental obligation for child support

of unemancipated college students[,]' and instead, the child support amount is

to be set 'in light of all the financial circumstances of the parties and

children.'" Id. at 120 (alterations in original) (quoting Raynor v. Raynor, 319

N.J. Super. 591, 614 (App. Div. 1999)). If the parties' income exceeds the

maximum under the guidelines, the trial court has discretion in the

methodology it "employ[s] in arriving at a child support award" with the goal

of calculating an award "in the best interest of the child after giving due

consideration to the [N.J.S.A. 2A:34-23(a)] statutory factors and the

guidelines." Caplan v. Caplan, 182 N.J. 250, 272 (2005).

      At the outset, we note the MSA specifically provided for a review of

child support once the parties' son graduated from high school, and considering

"the parties' respective contribution to post-secondary education, the parties'

respective incomes, and the Child Support Guidelines . . . ." Even without this

language, the son's residence at college represented a change in circumstance.



                                                                       A-3315-18T3
                                      15
      It was also reasonable for the judge to conclude plaintiff demonstrated

changed circumstances based on the parties' incomes.          The evidence and

testimony revealed plaintiff's income decreased ten percent from the $500,000

figure in the MSA and defendant's income increased fifty-eight percent from

the $45,000 set forth in the MSA to a projected $71,500.

      Furthermore, the trial judge analyzed each N.J.S.A. 2A:34-23(a) factor

in detail, considered plaintiff's income in excess of the guidelines, and

concluded there was no basis to award support beyond the guidelines because

plaintiff paid for many of the above-guideline expenses, "some of which are

substantial," without a contribution from defendant. Moreover, the judge did

not substantially reduce the child support payable to defendant, finding a

reduction unwarranted due to the disparity in the parties' incomes, the

proximity of the son's college residence to defendant's home, and the

likelihood of concomitant expenses borne by defendant as a result of his ability

to return home. The judge fulfilled her obligation to consider the children's

best interests, statutory factors, and the guidelines under Caplan.

      The judge did not err by crediting plaintiff with fifty-two overnights in

the child support calculation. Although plaintiff testified there was "no set

[parenting time] schedule" he testified the children spent an average of "one

night over weekends" and lived with him during school breaks and the summer



                                                                       A-3315-18T3
                                       16
and commuted with him to internships he had arranged for them.             This

evidence outweighed defendant's testimony that the children spent only one

night per month with plaintiff. We discern no abuse of discretion.

      We also find no abuse of discretion because the judge did not increase

child support to account for the termination of alimony.       The trial judge

rejected this argument because defendant's budget showed she lived above her

means, failed return to work during the time she was receiving substantial

sums of alimony and did not save despite plaintiff paying substantial expenses

for the children. This and the remaining arguments we have not addressed

relating to child support, lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E).

                                       C.

      Defendant challenges the $10,000 counsel fee award to plaintiff,

asserting the judge did not conduct an analysis of his counsel's affidavit of

services or the reasonableness of the fees. She argues her inability to pay her

own fees and plaintiff's superior financial position require reversal.       We

disagree.

      Typically, "the party requesting the fee award must be in financial need

and the party paying the fees must have the financial ability to pay, and if

those two factors have been established, the party requesting the fees must



                                                                       A-3315-18T3
                                       17
have acted in good faith in the litigation." J.E.V. v. K.V., 426 N.J. Super. 475,

493 (App. Div. 2012) (citing Guglielmo v. Guglielmo, 253 N.J. Super. 531,

545 (App. Div. 1992)). However, "'where one party acts in bad faith, the

relative economic position of the parties has little relevance' because the

purpose of the award is to protect the innocent party from unnecessary costs

and to punish the guilty party." Yueh, 329 N.J. Super. at 461 (quoting Kelly v.

Kelly, 262 N.J. Super. 303, 307 (1992)). See also J.E.V., 426 N.J. Super. at

493 (quoting Kelly, 262 N.J. Super. at 307) ("fees may be used to prevent a

maliciously motivated party from inflicting economic damage on an opposing

party by forcing expenditures for counsel fees.")

      The trial judge performed a detailed analysis of the Rule 5:3-5(c) factors

and concluded they preponderated in plaintiff's favor. The judge awarded fees

"based on [d]efendant's lack of credibility [and] explicit acknowledgement of

her obligation to contribute to [the son]'s higher education costs in the MSA,

yet her unwillingness to contribute any funds toward the cost when the time

came to do so, and [d]efendant's bad faith."          The judge characterized

defendant's position on college and child support as "misleading" and

"deceitful." The substantial credible evidence in the record supports these

findings.




                                                                        A-3315-18T3
                                       18
      Contrary to defendant's argument, the judge considered the parties'

income disparity, noting "[d]efendant has the ability to pay her own counsel

fees but has less ability to pay [p]laintiff's." However, the judge also found

defendant "could have accumulated more assets and increased her salary if she

returned to work as agreed to instead of waiting until 2017 to obtain

employment." Under these circumstances, the award of twenty-five percent of

plaintiff's fees was reasonable and not an abuse of discretion.

                                         II.

      Defendant challenges the April 2019 order on grounds it lacked proper

findings of fact and conclusions of law pursuant to Rule 1:7-4(a). She asserts

plaintiff's lack of immediate need for repayment and the fact reimbursement of

defendant's share of the college contribution equals nineteen percent of her net

monthly income requires we reverse the court-imposed repayment schedule.

      Enforcement and collection of support arrears is left to the sound

discretion of the court. In re Rogiers, 396 N.J. Super. 317, 327 (App. Div.

2007). The trial court's obligation is to consider an obligor's ability to pay.

See Crespo v. Crespo, 395 N.J. Super. 190, 195 (App. Div. 2007) (holding

collection of arrears may be suspended until "such time as defendant has the

ability to pay the arrears from income or assets, actual or imputed . . . .").




                                                                           A-3315-18T3
                                        19
      Here, the trial judge reviewed defendant's financial circumstances and

ordered a reimbursement of tuition in the amount of $200 per month, allowing

a grace period of slightly more than a month before the repayment

commenced. This did not constitute an abuse of discretion. 2

                                       III.

      Finally, because we affirm the trial judge in all respects, defendant's

request to remand to a different trial judge is moot.

      Affirmed.




2
  Similarly, although the April 2019 order did not provide a repayment amount
for the counsel fee award, the trial judge on an application by either party can
address the matter, considering defendant's other court-ordered obligation.


                                                                        A-3315-18T3
                                       20